 CO-OP CITY 35Riverbay Corp., d/b/a CO-OP City and Marion Scott Real Estate, Inc. and Johnny Olivo and Narciso Rafael Luna and District Council No. 9, Interna-tional Union of Painters & Allied Trades, AFLŒCIO, Party-In-Interest and Local 1456, District Council No. 9, International Union of Painters & Allied Trades, AFLŒCIO, Party-In-Interest.  Cases 2ŒCAŒ33290 and 2ŒCAŒ33830 August 29, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMEBERS LIEBMAN AND WASLH On April 17, 2003, Administrative Law Judge Eleanor MacDonald issued the attached decision.  The Parties-in-Interest filed exceptions and a supporting brief and the General Counsel and Respondent filed answering briefs.  The General Counsel also filed the brief which she had filed with the judge. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order.3                                                                                                                                                       1 No exceptions were filed by the Respondent to the judge™s finding that it violated Sec. 8(a)(2) and (1) by recognizing Party-in-Interest Local 1456 and executing a collective-bargaining contract with Local 1456 at a time when the Respondent did not employ any employees who were members of Local 1456 or who had authorized Local 1456 as their collective-bargaining representative.  Neither the Respondent nor the Parties-in-Interest except to the judge™s recommended Order requir-ing the rescission of the collective-bargaining agreements between them. 2 The Parties-in-Interest have excepted to some of the judge™s credi-bility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear pre-ponderance of all the relevant evidence convinces us that they are in-correct.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 The Parties-in-Interest assert that the recommended Order should be clarified in two respects.  They note that the language of the notice to employees does not conform with the language of pars. 1(b) and (c) of the recommended Order which, after ordering the Respondent to rescind its collective-bargaining agreements with Local 1456 and Dis-trict Council No. 9, provide that ﬁnothing in this order shall require the withdrawal or elimination of any wage increase or other benefits or terms or conditions of employment which may have been established pursuant to [those agreements].ﬂ  By contrast, the corresponding lan-guage of the notice informs employees that the Respondent ﬁwill not withdraw any wage increase or other benefits or terms or conditions of employment established by [those contracts].ﬂ   The Parties-in-Interest assert that the ﬁpermissive ‚shall not require™ language in the Order should be replaced with the mandatory ‚will not withdraw™ language in the proposed notice of posting.ﬂ  They further ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Riverbay Corp., d/b/a Co-op City and Marion Scott Real Estate, Inc., Bronx, New York, its officers, agents, successors, and assigns, shall take the action set forth in the Order. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities. WE WILL NOT recognize Local 1456, DC 9, IUPAT, AFLŒCIO, as the exclusive collective-bargaining repre-sentative of our employees unless and until Local 1456 is certified by the Board as the representative of our em-ployees. WE WILL NOT maintain or enforce the collective-bargaining agreement we signed with Local 1456 on June 30, 2000, including its union-security provisions, but nothing in this notice shall require the withdrawal of any wage increase or other benefits or terms or condi-tions of employment established by that contract. WE WILL NOT maintain or enforce the collective-bargaining agreement we signed with DC 9 on June 30, 2000, known as the Trade Agreement, but nothing in this notice shall require the withdrawal of any wage increase or other benefits or terms or conditions of employment established by that agreement.  urge that we ﬁclarify exactly what is meant by ‚wages or other benefits or other terms or conditions of employment established by™ the agree-ments.ﬂ We reject both requests.  However, in accord with precedent, we reconcile the language of the recommended Order and notice by issuing a new notice that conforms with pars. 1(b) and 1(c) of the judge™s rec-ommended Order.  See, e.g., Windsor Castle Health Care, 310 NLRB 579, 594, and 596 (1993). 340 NLRB No. 4  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL withhold recognition from Local 1456 as 
your representative unless it has been certified by the 
Board as your exclusive coll
ective-bargaining representa-
tive. 
WE WILL reimburse our past and present employees 
for all dues and other moneys withheld from their pay 
pursuant to the Local 1456 
collective-bargaining agree-
ment, plus interest. 
RIVERBAY CORP., D/B/A CO-OP AND 

MARION SCOTT REAL ESTATE, INC. 
Suzanne K. Sullivan, Esq
., for the General Counsel.
 Andrew Peterson, Esq. (Jacks
on, Lewis, Schnitzler & Krup-
man), 
of White Plains, New York, for the Respondent.
 Howard Wien, Esq. (Koehler & Isaacs, LLP), 
of New York, 
New York, for the Parties in Interest. 
DECISION STATEMENT OF THE CASE 
ELEANOR MACDONALD, Admi
nistrative Law Judge.  
This case was tried in New York, New York, on December 5 
and 6, 2002.  The complaint alleges that the Respondent, in 
violation of Section 8(a)(1) and (2) of the Act, is rendering 
unlawful assistance and support to labor organizations.
1  On the 
entire record, including my observa
tion of the demeanor of the witnesses, and after considering 
the briefs filed by the General 
Counsel, the Respondent and the Parties-in-Interest in Febru-

ary, 2003, I make the following
2FINDINGS OF FACT 
I.  JURISDICTION 
Riverbay, a domestic corpora
tion and regulated residential housing company under Article II of the New York State Hous-
ing Finance Law, with an office 
and principal place of business 
at 2049 Bartow Avenue, Bronx, Ne
w York, and Marion Scott, a domestic corporation engaged in 
real estate management with 
an office and place of business at 107-129 East 126th Street, 
New York, New York, are joint employers of Riverbay™s em-
ployees.
3  Riverbay and Marion Scott each annually derives 
gross revenues in excess of $500,000 and each purchases and 
                                                          
 1 After entering into a non-Board partial settlement agreement with 
the Charging Parties, Respondent withdr
ew its answer to the complaint.  
The General Counsel then withdrew pars. 13 and 15 of the complaint 
which related to the violations of 8(
a) (3) dealt with by the partial set-
tlement.   
2 The Parties-In-Interest™s unopposed motion to correct the transcript 
is admitted into evidence as ALJ E
xh. 3 and is hereby granted.  In 
addition, the transcript is corrected so
 that at p. 19, L. 9, the correct 
phrase is ﬁstructure is set forth in th
eﬂ; at p. 30, L. 14, the last word should be ﬁemployerﬂ; at p. 85, 
LL. 22 and 24 the word ﬁfavoriteﬂ 
should be replaced by ﬁfavoredﬂ. 
3 Riverbay and Marion Scott are parties to a contract which provides 
that Marion Scott is the agent for 
Riverbay in connection with the op-

eration and management of Riverbay™s operations.   
receives at its facilities materials valued in excess of $5000 
directly from points located outside the State of New York.  
Riverbay and Marion Scott ar
e employers engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act.  District Council 9, Intern
ational Union of Painters and 
Allied Trades, AFLŒCIO is a la
bor organization within the 
meaning of Section 2(5) of the Act.  Local 1456, District Coun-
cil 9, International Union of Painters and Allied Trades, AFLŒ

CIO, is a labor organization within the meaning of Section 2(5) 
of the Act.   
II.  ALLEGED UNFAIR LABOR PRACTICES 
A.  Background 
The following facts are undisputed on the record.   
Riverbay owns and operates a 15,000-unit apartment house 
complex in the Bronx known as Co-Op City.  Riverbay is re-
sponsible for running the complex and for providing mainte-
nance and security services.  After a lengthy period when Co-
Op City was run by a general manager employed by Riverbay, 
in 1999 the corporation hired a real estate management com-
pany known as Marion Scott to manage the property.  Kenneth 
R. Silverman is the Executive General Manager of Riverbay 
and a Corporate Officer of Marion
 Scott, Gary Friedland is the 
Deputy General Manager of Riverb
ay and an Executive VP of 
Marion Scott and Peter Jordan is 
the Director of Restoration of 
Riverbay. 
Riverbay employs about 1000 em
ployees.  The instant case 
is concerned with the Restoratio
n Department.  When an owner 
moves out of an apartment the Restoration Department reno-vates the apartment by upgrading the floor, changing cabinets, 

plastering and painting and the like.  A total of 160 employees 
work under Restoration Director Jo
rdan™s supervision.  Some of 
these employees are painters, 
plasterers, porte
rs, plumbers, electricians and members of other trades.   
In May 2000 there were about 60 
painters and plasterers in a unit covered by a collective-bargaining agreement between 
Riverbay and DC 9 with a te
rm from June 8, 1996, though May 31, 2000.  Riverbay has had a 
30-year collective-bargaining 
relationship with DC 9.  Each time that DC 9 and the Associa-

tion for Master Painters and Decorators, an employer associa-
tion, bargained a new collective-bargaining agreement River-
bay would sign a similar contract
 with DC 9 known as the In-
dependent Trade Agreement.  The Trade Agreement is a typical 

construction industry collective-bargaining agreement.  High 
wages and fringe benefits are provided in recognition of the 
sporadic nature of constr
uction employment.  The union-
security clause takes effect 8 da
ys after hire and benefits are 
provided through an employer purchase of stamps.   
The record shows that the Riverbay painters and plasterers 
work full-time, 52 weeks per year, performing maintenance 
work in apartments and the common areas of Co-Op City.  The 
record contains no evidence that there was any new construc-
tion by Riverbay during the period covered by the collective-
bargaining agreement or for a 
significant time period before that.   
 CO-OP CITY 37B.  The 2000 Negotiations 
Michael Munns, a senior attorney in the legal department of 
Riverbay, testified that there were six to eight collective-
bargaining sessions from April to June 2000.  The employer 
committee was composed of Munns, Restoration Director Jor-
dan, Manager Friedland, and Herb Friedman who was not iden-
tified on the record.  The DC 9 committee consisted of secre-
tary/treasurer and business mana
ger Sandy Vagelatos, president 
Bill O™Brien, business representative Ben Rodriguez and attor-

ney Howard Wien.  Toward the 
end of negotiations, Local 1456 
president John Barnett also a
ttended the negotiations.   
Munns testified that Riverbay came into the 2000 negotia-
tions seeking concessions from DC 9.  The employer represen-
tatives said that the then expiring Trade Agreement was appro-
priate only for new construction
.  The employer pointed out 
that the Trade Agreement was a typical construction industry 
collective-bargaining contract wi
th higher wages appropriate to 
seasonal work.  Riverbay maintain
ed that it could not continue paying these higher wages and it demanded a 50 percent cut in 
labor costs.  The DC 9 representatives replied that the em-
ployer™s demands were too ha
rsh.  During the succeeding 
weeks the parties discussed a two-tier wage structure as a 
means of cutting labor costs, but DC 9 would not agree to a 
two-tier wage package because its
 contracts with other employ-
ers contained a most favored na
tions clause.  DC 9 suggested 
that Riverbay could hire lower 
paid apprentices, but this idea 
was rejected because the Riverbay employees had to be able to 
work alone with minimal supervision.   
Eventually, according to Munns, the DC 9 representatives 
brought in a contract used at Parkchester, another large coop-
erative residential complex in the Bronx.  This contract was 
applicable to a unit of maintena
nce painters and plasterers rep-
resented by Local 1456.  The Local 1456 unit members re-
ceived wages 40 percent lower than the wages Riverbay was 
paying to its painters and plas
terers.  Munns was given to un-
derstand that in Parkchester there were two units of painters 

and plasterers; one unit was represented by DC 9 and the other 
was represented by Local 1456.  The DC 9 painters did work 
requiring large areas of new plaster and paint and the Local 
1456 painters did work such as repainting a single wall.  River-
bay agreed that it would pay one-
half of its painters and plas-
terers according to the DC 9 Trade Agreement and one-half of 

its painters and plasterers ac
cording to the Local 1456 agree-
ment.  According to Munns, th
is method of reducing wage 
costs had been suggested by DC 9.  Munns had never heard of 
Local 1456 before the  union representatives brought in the 
Local 1456 collective-bargaining ag
reement for the employer to 
look at.  According to Munns, 
Local 1456 president John Bar-
nett was present at the negotiations because he was the only one 

with the requisite experience to explain the Local 1456 con-
tract.  None of the other union
 negotiators knew about that 
contract.   Sandy Vagelatos, the business manager, secretary/treasurer 
and chief executive officer of DC 9, testified about the negotia-

tions with Riverbay in the spring and summer of 2000.
4  Vage-                                                          
                                                           
4 Vagelatos™ duties include supervising business representatives and 
organizers and supervising the execution of agreements. 
latos recalled that Riverbay asked for 50 percent cutbacks in 
wages and benefits and proposed a two tier wage structure.  
Vagelatos stated that he could 
not recall specific proposals nor 

could he recall whether DC 9 conducted a strike when the con-
tract expired or after the contract was extended.  Vagelatos 
stated that Riverbay demanded th
e same arrangement as the one 
existing at Parkchester, which he described as two units of DC 
9 with ﬁfull workers and the maintenance workers.ﬂ  Vagelatos 
said the Union negotiated the 50
/50 clause ﬁto protect those 
members that were working there . . . for many years.ﬂ   
On June 30, 2000, Riverbay entered into two collective-
bargaining agreements with terms from June 1, 2000 to April 

30, 2005.  Riverbay executed 
a ﬁTrade Agreement between 
District Council No. 9, Intern
ational Union of Painters and 
Allied Trades, AFLŒCIO and Riverbay Corporation.ﬂ  This 
contract was signed by Friedl
and for the ﬁIndependent Em-
ployerﬂ and Vagelatos ﬁfor District Council No. 9.ﬂ  Riverbay 
also executed a ﬁCollective Bargaining Agreement between 
Riverbay Corporation and Local 1456, District Council 9, In-
ternational Union of Painters & Allied Trades, AFLŒCIOﬂ.  
This contract was signed by Friedland for the employer and 
John Barnett for ﬁLocal Union.ﬂ  
The Trade Agreement between Riverbay and DC 9 contains 
the following language:  
 Art III. Sec 1(b)ŠThe parties have agreed to establish a 
maintenance wage and fringe benefit schedule.  This mainte-
nance schedule shall be contained in a separate maintenance 
collective bargaining agreement.  The average number of em-
ployees covered by the maintenance collective bargaining 
agreement shall not exceed the average number of Journey-
persons and apprentices covered by this Trade Agreement. 
. . . . 
 The collective-bargaining agreement between Riverbay and 
Local 1456 provides on the last page:
5 The average number of employees covered by this collective 
bargaining agreement shall not exceed the average number of 
Journeypersons and apprentices
 covered by the Trade Agree-
ment between the Union and the Employer.   
. . . 
 On the same day that the two 
contracts were signed, a side 
letter was entered into by Fr
iedland and Vagelatos which pro-vided: Whereas the parties have executed both a Trade Agreement 
and a maintenance collective bargaining agreement the parties 
agree that all employees whether covered by the maintenance 
or Trade Agreement may be assigned to any task, without 
limitation or restriction, specified in Section 6 of the IUPAT 
General Constitution. 
 This is to acknowledge and agre
e that the work historically 
performed by DC-9 members for Riverbay Corporation in-

cluding plastering, sk
im coating, and all application to walls 
and ceilings of plaster or simila
r material including, without 
 5 The Local 1456 agreement has 
a 30-day union-security clause.  
Employer contributions are required to
 various fringe benefit funds and 
provision is made for holidays, personal days, sick leave, and the like. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38limitation, all use of such materials on work preparatory to 
painting, must continue to be solely within the scope of work 
performed by DC-9 members covered by either agreement for 
Riverbay Corporation. 
 Munns testified that the purpose of the side letter was to in-sure that all the plasterers and 
painters employed by Riverbay 
would continue to do the same 
work without regard to which collective-bargaining agreement they were working under.  
Munns had been told that at Parkchester the Local 1456 em-
ployees did not do complete painting jobs; only DC 9 employ-
ees could paint an entire apartment.  Riverbay did not want to 
adopt the Parkchester division of
 labor and it would not have 
signed the two collective-bargaining contracts without the side 
letter.   
Munns testified that when the 
contracts were signed he was 
present on behalf of Riverbay with managers Silverman and 
Friedland, and with the then 
outside counsel, Attorney Mark 
Brosman.  The Union was represented by Attorney Wien, 
Vagelatos, Bill O™Brien and Local 1456 president John Barnett.   
There is no dispute that when the contracts were signed on 
June 30, 2000, none of Riverbay™s
 employees were members of 
Local 1456 and Riverbay had not been presented with a show-
ing of majority support for Local 1456.  Indeed, all of River-
bay™s painting employees were members of DC 9.   
The record shows that the ra
tification vote for the 2000 con-
tract was a ballot to ratify the Independent Trade Agreement 
only.
6  There was no ratification vote for the Local 1456 collec-
tive-bargaining agreement.  Vagelatos testified that Local 1456 

members were not consulted wh
en the Local 1456 maintenance 
agreement was signed with Riverbay.   
C.  Administration of the Contracts 
After the contracts were signe
d, Riverbay called Local 1456 
representative James  Barnett and asked him to refer applicants 

for employment.
7  As the Local 1456 me
mbers were hired and 
trained, Riverbay laid off the higher paid DC 9 employees until 
a balance of 50/50 was reache
d between the Local 1456 em-
ployees and the DC 9 employees.  The record shows that all of 
the Restoration Department employees are supervised by Jor-
dan and that they work side by side doing the same work at the 
same work sites on a regular basis. 
Munns testified that from the time the contracts were signed 
grievances pertaining to the Local 1456 unit have been handled 
by either John or James Barnett.  There have been no griev-
ances filed in that time period relating to employees covered by 
the DC 9 contract.  Before June 2000, DC 9 business represen-
tative Ben Rodriguez handled any grievances for the painters 
unit.   
Efrain Soto testified that he worked as a plaster man at Riv-
erbay from February 1992 until he was laid off in January 
2001.  Soto was a member of DC 9 and of Local 19, its Bronx local.  Soto stated that after June 2000 his business agent was 
Ben Rodriguez and his shop stew
ard was Michael Francis.  
Soto did not know the name of the Local 1456 shop steward 
                                                          
                                                           
6 The ballot reads: ﬁDC 9 Official
 Ballot for Riverbay DC 9 Trade 
Agreementﬂ and is followed by boxes for voting ﬁyesﬂ or ﬁno.ﬂ 
7 James Barnett is the son of John Barnett.  
nor of its business agent.  No one ever told Soto that James 
Barnett was his business representative.   
James (Jim) Barnett testified that he was the financial secre-
tary of Local 1456 until sometime in June 2000.  Since July 3, 
2000 he has been employed by DC 9 as a business representa-
tive.
8  He had not held any position with DC 9 prior to that 
date.  James Barnett testified that as a business representative 
he polices the collective-bargaining agreement for DC 9.  Bar-
nett stated that members of various locals in the New York City 
area have worked at Riverbay under the Local 1456 collective-
bargaining agreement since Janu
ary 31, 2001.  Barnett stated 
that his duties on behalf of Riverbay employees involve visiting 

the property and the men, filing grievances and taking care of 
problems.  Although Barnett maintained that he is the business 
representative for both the Local 1456 collective-bargaining 

agreement and the Trade Agreement, he has only discussed 
Local 1456 grievances with Riverbay.   
D.  Union Structure and Relationships 
Vagelatos testified that Local 1456 was a ﬁfully affiliatedﬂ 
local union within DC 9.  He stated that DC 9 negotiates on 
behalf of fully affiliated locals, polices the collective-
bargaining agreement and handles the payroll of service repre-
sentatives as well as organizing activities.  A fully affiliated 
local has local union officers such as a president, recording 
secretary, financial secretary board of trustees and treasurer.  
Vagelatos stated that these offi
cers do not negotiate contracts, they do not process grievances and they do not organize.   
Vagelatos stated that when Local 1456 became a fully affili-
ated local of DC 9 in February of 1995 it no longer had its own 
business manager or business repr
esentative.  Vagelatos said 
that until the time of the full affiliation John Barnett had been 
the business manager of Local 1456 and had functioned as the 
executive officer of the local.  
After the affiliation, John Barnett 
was elected a business representative of DC 9 and he came 

under Vagelatos™ supervision.  
Vagelatos assigned him to nego-
tiate the maintenance agreements for DC 9 and to service the 
members of the maintenance union, Local 1456.   
The affiliation agreement signe
d by Local 1456 and District 
Council 9 in February 1995 identifi
es John Barnett as ﬁbusiness manager and president.ﬂ  James Barnett is identified as the 

financial secretary and treasurer.  The affiliation agreement 
states that DC 9 will assume the policing and administration of 
the Local Union 1456 working agr
eements and generally serve 
as the collective-bargaining representative of the employees.  In 

addition, DC 9 agrees to employ
 John Barnett and to maintain 
the current office of Local 1456 ﬁfor the representative to work 
out of.ﬂ   
According to Vagelatos, in June or July 2000, John Barnett 
retired and he was replaced by hi
s son, James Barnett.  Vagela-
tos stated that he assigned James Barnett to service all the 

members at Riverbay.  Vagelatos also testified that for at least 
six months before and six mont
hs after the negotiations Rodri-
guez was assigned to service the members at Riverbay.  Vage-
latos said that there were separate shop stewards for Local 19 
and Local 1456.  He could not recall the name of the Local 
 8 James Barnett is a member of Local 1456. 
 CO-OP CITY 391456 shop steward at Riverbay from June to December 2000.  
He recalled that Ra
y Gilliard was the shop steward for Local 
19.   
Vagelatos™ testimony that John Ba
rnett retired in June or July 
2000 is contradicted by the LM-3
 form filed by Local 1456 for 
the period January 1 through December 31, 2001.  On that form 
John Barnett has affixed his signature as the president of Local 
1456 and James Barnett is 
still the treasurer.   
The parties stipulated that a majority of the maintenance 
agreements negotiated during 1999, 2000, and 2001 describes 
the union party as Local 1456 without reference to DC 9.  Sev-
eral contracts state both DC 9 and Local 1456.  All of the con-
tracts were signed on behalf of the union by John Barnett or 
James Barnett.   
Vagelatos testified that Loca
l 19 and Local 1456 have differ-
ent business addresses, different
 presidents, officers and trus-
tees, different shop stewards, and separate regular elections for 
officers.  Local 1456 members atte
nd separate meetings.  It is 
not possible to be a member of both Local 19 and Local 1456.  
The DC 9 journeyman hiring list is separate from the Local 
1456 hiring list.  However, Vage
latos pointed out, members of 
Local 1456 and Members of Local 19 are also members of DC 
9.   
III.  DISCUSSIONS AND CONCLUSIONS 
I shall credit the testimony of
 Munns concerning the negotia-
tions for the contracts signed on June 30, 2000.  His recollec-

tion was clear, he answered fort
hrightly and his testimony was 
in accord with the documentary evidence.  I find that Vagela-
tos™ testimony is not reliable 
because he could not remember 
certain important facts and hi
s testimony on some important 
matters varied from the documen
tary evidence.  Thus, I shall 
not rely on Vagelatos™ testimony where it is not supported by 
documentary or other evidence.   
I find that in response to Riverbay™s demand for wage reduc-
tions in the 2000 negotiations 
the DC 9 representatives pro-
posed the adoption of a so-called maintenance contract similar 
to the one in use in Parkchester.  DC 9 proposed to Riverbay 
that some of its painters and 
plasterers would be paid lower 
wages according to the Local 1456 maintenance contract.  DC 9 

proposed that Riverbay would en
ter into two contracts: the 
Independent Trade Agreement with DC 9 and the maintenance 

collective-bargaining agreement with Local 1456.  The aim of 
this arrangement was to permit Riverbay to pay some of its unit 

members lower wages without tr
iggering the me-too clauses in 
the DC 9 contracts with other employers.  At this time, River-

bay had received no showing of majority support for Local 
1456. The two contracts signed by 
Riverbay on June 30, 2000, 
provided that there would be a 50/50 ratio of employees cov-
ered by the DC 9 contract and the Local 1456 agreement.  The 
side letter entered into on the same day provided that the em-
ployees operating under both contracts would do the same 
work.  Indeed, unit employees covered by the two contracts 
now work side by side, under the 
same supervision, at the same 
locations and performing the same work.  After June 30, 2000, 
Riverbay hired painters and pl
asterers referred by Local 1456 
and laid off unit employees covered by the DC 9 contract until 
the 50/50 ratio of employees
 under both contracts was achieved.   
The Bronx painter™s local with jurisdiction over the original 
Riverbay employees covered by the Independent Trade Agree-
ment is Local 19.  This local ha
s its own business address and it 
conducts elections for officers.  Vagelatos conducts negotia-
tions for the Trade Agreement and it seems that the Local 19 
officers are not involved in this pr
ocess.  There has always been 
a shop steward at Riverbay for the DC 9 unit.  The record 
shows that before June 2000 grievances brought under the DC 
9 contract were handled by bus
iness agent Ben Rodriguez, an 
employee of DC 9.  There have been no grievances filed since 
that time.   
Local 1456 has its own business address and it conducts 
elections for officers.  Although Vagelatos testified that a fully affiliated local union such as
 Local 1456 does not negotiate its 
own contract and does not process its own grievances, the re-
cord in the instant case contradicts that assertion.  The docu-
ments show that John Barnett was the president of Local 1456 
during the 2000 negotiations with 
Riverbay and that he signed 
the contract not as a representative of DC 9 but as the president 

of the ﬁLocal Union.ﬂ  Furthe
r, Munns™ testim
ony establishes 
that Barnett was the one who ex
plained the Local 1456 contract 
during the negotiations.  Munns testified that no one else pre-
sent knew about the contract: thus
, it is clear that Barnett, and 
not Vagelatos, negotiated the Local 1456 contract.  The record 

shows that a majority of the agreements negotiated by Local 
1456 in 1999, 2000 and 2001 do not refer to DC 9 as a party 
and all of these agreements were signed by either John Barnett 
or his son James Barnett.  Af
ter June 2000 grievances brought 
by Riverbay employees under th
e Local 1456 contract were 
handled by either John or James Barnett.  The LM-3 form filed 
by Local 1456 shows that John Ba
rnett was the president of 
Local 1456 until at least December 31, 2001.  Thus, I find that 
John Barnett, the president of Local 1456 during and after the 
negotiations in 2000, negotiated a
nd signed the contract with 
Riverbay and that he handled grievances brought by Riverbay 
employees pursuant to the Lo
cal 1456 contract.  Although the 
1995 affiliation agreement with DC
 9 provides that DC 9 will employ John Barnett, the affili
ation agreement shows that John 
Barnett worked out of the Local 1456 office when he fulfilled his functions during the negotia
tions and under the grievance 
provisions of the contract.   
No vote was ever held to ratify the Local 1456 contract with 
Riverbay.  The DC 9 Trade Agreement was ratified by the em-
ployees working at that time.  Of course, these were all em-
ployees governed by the DC 9 Trade Agreement.  The employ-
ees of Riverbay, who were working under the DC 9 Trade 
Agreement, were never asked to
 ratify the Local 1456 contract 
which was signed the same day as
 the DC 9 contract.  Thus, it is clear that DC 9 and Local 
1456 have separate ratification 
procedures. 
The Parties-In-Interest urge 
that DC 9 and Local 1456 con-
stitute a single union because of the control exercised by DC 9 

over Local 1456.  Arguing that the Riverbay employees work-
ing under both the Local 1456 and DC 9 contracts are a single 
bargaining unit, the Parties-In-Interest maintain that the new 
employees subject to the Local 
1456 contract are in effect an 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40accretion to the existing unit functioning under the DC 9 Trade 
Agreement.  The Parties-In-Interest state in their brief: 
 Here, there is no ﬁnewﬂ or ﬁrivalﬂ union.  Rather, District 

Council No. 9 and . . . Local Union No. 1456 are a unitary en-
tity for the purposes of collec
tive bargaining and contract en-
forcement. . . . Although . . . a 
variety of agreements are nego-
tiated throughout district Council No. 9™s geographic jurisdic-
tion with various employers, it is always the same unionŠ
District Council No. 9Šnegotiat
ing those agreements.  Thus 
the union executing the trade agreement and the maintenance 
agreement was a single union representing the same class of 
Riverbay employees, painters, that it has for the past several 

decades. 
 Even if DC 9 and Local 1456 are not found to be the same 
union, the Parties-In-Interest argue that they jointly represent an 
accreted unit.   
Although the Parties-In-Interest argue that Local 1456 has no 
independent functions and that 
its collective-bargaining func-
tions are in reality exercised by 
DC 9, this contention is without 
merit.  Indeed, all the evidence shows that Local 1456 has 
maintained its existence as a union with its own business of-
fices, elections, meetings, officers, shop stewards, business 
representatives for grievances and separate collective-
bargaining agreements.  Local 
President John Barnett has nego-
tiated and signed collective-bargaining agreements on behalf of 

Local 1456 while working out of the Local 1456 offices.  
Whatever may have been contemplated by the affiliation 
agreement between DC 9 and 
Local 1456 cannot change the 
actual administration of Local 
1456 as shown by the evidence 
herein.  All the evidence shows 
that Local 1456 is not the same 
union as either DC 9 or Local 19.  The mere fact of affiliation 
with DC 9 does not constitute a merger with either DC 9 or 
Local 19.  There is no claim on the record that Local 1456 
merged with any other union.  It is undisputed that members of 
Local 1456 cannot also be members of Local 19. 
The Parties-In-Interest™s contention that the separate unit of 
maintenance employees established after the Local 1456 
agreement was signed constitutes an accretion is entirely with-
out merit and requires no extended discussion to discredit.  
There is no way to fit the facts in
 this case into the fact pattern 
of an accretion.  The employees purportedly accreted in the 
instant case did not join an existing unit of employees with 
whom they had a community of 
interest.  Instead, the new em-
ployees were hired under a totally different collective-
bargaining agreement which provided different terms and con-
ditions of employment and was ad
ministered by different union 
representatives.  It is well established that the Board defines an 

accretion as ﬁthe addition of a relatively small group of em-
ployees to an existing unit where these additional employees 
share a sufficient community of interest with the unit employ-
ees and have no separate ident
ity.  The additional employees 
are then properly governed by the unit™s choice of bargaining 

representatives.ﬂ  
Safeway Stores, 256 NLRB 918, 924 (1981).  
Here the new ﬁmaintenanceﬂ empl
oyees were given a decidedly 
separate identity with different bargaining representatives and a 
different collective-bargaining contract.   It is significant that in 
all the accretion cases cited by the Parties-In-Interest, it was 
understood that employees accret
ed into a pre-existing repre-
sented unit would be covered by the pre-existing collective-
bargaining agreement.   
When Respondent signed the Local 1456 collective-
bargaining agreement it did not
 employ any employees who 
were members of Local 1456 or who had authorized Local 
1456 as their bargaining represen
tative.  By recognizing Local 
1456 and signing a contract for th
ese as yet non-existent em-
ployees the Respondent violated Section 8(a)(1) and (2) of the 
Act. 
Thus the Local 1456 collective-bargaining contract must be 
rescinded.  
Windsor Castle Health Care Facilities
, 310 NLRB 
579 (1993). The General Counsel argues that the DC 9 Trade Agreement 
signed by Riverbay on June 30, 2000, is unlawful and should be 
rescinded because it was entered into in furtherance of the mi-
nority recognition of Local 1456.  The General Counsel points 
out that the DC 9 Trade Agreement was entirely contingent on 
the Local 1456 contract.  General Counsel states, ﬁDC 9 should 
not be able to achieve through an unfair labor practice violation 

that which it could not achieve at
 the bargaining table; namely, 
preservation of the trade agreement without a reduction in the 
wage rates.ﬂ  I find that the DC 9 agreement would never have 
been signed if the parties had not entered into the unlawful 
Local 1456 contract on the same 
day.  The DC 9 agreement 
contemplates that 50 percent of 
the future work force would be 
covered by the Local 1456 contract and the high DC 9 wages 
are the result of the markedly lower wages to be paid under the 
Local 1456 contract.  Indeed, when
 DC 9 entered into the Trade Agreement the parties clearly contemplated that currently em-

ployed DC 9 unit members would be laid off to make room for 
lower paid Local 1456 unit members.
  And, in fact, this sacri-
fice took place.  Because the DC 9 Trade Agreement of June 
30, 2000, was signed as part of an unlawful arrangement which 
was designed to deprive employees of their rights in violation 

of Section 8(a)(2) of the 
Act it should be rescinded.
9I note that the consolidated complaint alleges that not only is 
the union-security clause in th
e Local 1456 contract unlawful, 
but it also alleges that the union-security clause in the DC 9 
Trade Agreement is unlawful.  Although the General Counsel did not litigate this allegation at the hearing I assume it is based 
on the apparently conceded fact 
that the Respondent is not an 
employer primarily engaged in
 the construction industry as 
contemplated by Section 8(f) of 
the Act.  However, in the ab-
sence of specific argument on the record or in the brief relating 
to this issue, I shall not find a violation or order any remedy 
relating to the union-security clause in the DC 9 Trade Agree-
ment.   
The complaint alleges that the unit described in the June 
2000 DC 9 Trade Agreement is not an appropriate unit for the 
purpose of collective bargaining and that since June 1, 2000, 
DC 9 has not represented a majority of employees in a unit 
                                                          
 9 I note that there is no evidence in the record to support the state-
ment in Counsel for the General Co
unsel™s brief that ﬁthe Union pre-
sented a fait accompli: if the members did not ratify the DC 9 contract 
which provided for the introduction of 
Local 1456, they would be laid 
off and all of the work would be subcontracted.ﬂ 
 CO-OP CITY 41appropriate for collective bargai
ning.  The record shows that 
the General Counsel did not litiga
te this issue in these terms 
and there is no discussion in the brief of this complaint allega-
tion.  Indeed, the brief filed by Counsel for the General Counsel 
states that the only issue for decision is whether extension of 
recognition and entering into the Local 1456 collective-
bargaining agreement is a violation of Section 8(a)(1) and (2) 
of the Act.  However, the brie
f also urges that the proper rem-
edy in this case is for the 
status quo ante
 to be restored and that 
Respondent should be ordered to recognize DC 9 as the bar-
gaining representative of employees in a unit consisting of ﬁAll 
painters and allied trades as defined by the International Union 
of Painters and Allied Trades 
General Constitution Section 6, 
issued January 1, 2000.ﬂ  Thus, the General Counsel™s position 
is that both contracts should be rescinded and that DC 9 should 
be recognized as the majority representative.  The record before 
me is clear that all the Respon
dent™s painters and plasterers 
work in a single appropriate unit.  None of the parties to the 
instant proceeding has argued to the contrary.   However, the 
complaint does not allege a violation of Section 8(a)(5) and I 
decline to issue a bargaining order in this case.  
CONCLUSIONS OF LAW 
1.  By recognizing Local 
1456 and signing a collective-
bargaining agreement with Local 1456 when Respondent did 

not employ any employees who 
had authorized Local 1456 as 
their bargaining representative th
e Respondent violated Section 
8(a) (2) and (1) of the Act. 
2.  The General Counsel has 
not shown that Respondent en-gaged in any other violations of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
I have found above that the Respondent unlawfully recog-
nized Local 1456 and entered into a collective-bargaining con-

tract with it on June 30, 2000.  
Respondent should be ordered to 
withdraw recognition from Local 1456 unless and until Local 
1456 is certified as the representative of its employees.  Re-
spondent should also be ordered to
 cease giving effect to the 
collective-bargaining agreement it entered into with Local 

1456.  Respondent should be ordered to reimburse all employ-
ees for fees and dues withheld fr
om their pay pursuant to the 
collective-bargaining agreement executed between Local 1456 

and Respondent, with interest as prescribed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987).   
I have also found above that the Independent Trade Agree-
ment signed with DC 9 should be rescinded.   
Nothing in the remedial order shall require the Respondent to 
withdraw or eliminate any wages or benefits or other conditions 
of employment which were established pursuant to either of the 
collective-bargaining agreements
 it entered into on June 30, 
2000.   
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10ORDER The Respondent, Riverbay Corp., d/b/a Co-Op City and 
Marion Scott Real Estate, Inc., Bronx, New York, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Recognizing Local 1456, Dist
rict Council No. 9, Interna-tional Union of Painters & Allied Trades, AFL-CIO, as the 
exclusive collective-bargaining representative of its employees 
unless and until Local 1456 is certified by the Board as the 
collective-bargaining representative of Respondent™s employ-
ees. 
(b) Maintaining or giving any force or effect to the collec-
tive-bargaining agreement betw
een Respondent and Local 1456 
dated June 30, 2000, including 
a union-security provision, pro-
vided that nothing in this order shall require the withdrawal or 

elimination of any wage increase 
or other benefits or terms or 
conditions of employment whic
h may have been established 
pursuant to the Local 1456 contract. 
(c) Maintaining or giving any force or effect to the collec-
tive-bargaining agreement between Respondent and District 
Council No. 9, International Uni
on of Painters & Allied Trades, 
AFLŒCIO, known as the Independe
nt Trade Agreement, dated 
June 30, 2000, provided that nothi
ng in this order shall require 
the withdrawal or elimination 
of any wage increase or other 
benefits or terms or conditions of employment which may have 
been established pursuant to the Trade Agreement. 
(d) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Withhold recognition from Local 1456, District Council 
No. 9, International Union of Painters & Allied Trades, AFLŒ
CIO, as the representative of its employees unless the Union 
has been certified by the Board as their exclusive collective-
bargaining representative. 
(b) Reimburse its past and present employees for all dues 
and other moneys withheld from their pay pursuant to the Local 
1456 collective-bargaining agreemen
t, plus interest, in the 
manner set forth in the remedy section.   
(c) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 

shown, provide at a reasonable place designated by the Board 
or its agents all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary 
to analyze the amount of reim-
bursement due under the terms of this Order. 
(d) Within 14 days after service by the Region, post at its fa-
cility in the Bronx, New York, 
copies of the 
attached notice                                                           
 10 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42marked ﬁAppendix.ﬂ11 Copies of the notice, on forms provided 
by the Regional Director for Region 2, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
                                                          
 11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since June 30, 2000. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
   